Citation Nr: 0200388	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-02 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a central nervous 
system disorder due to excision of a pilonidal cyst.

3.  Entitlement to service connection for scars inside the 
nose due to cauterization in service.

4.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for cystic acne. 

5.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for traumatic arthritis of the right 
index and middle fingers.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought. 

The aforesaid November 1999 rating decision also denied 
entitlement to service connection for headaches and for a 
skin condition secondary to exposure to ionizing radiation; 
additionally, that rating assigned a 10 percent evaluation 
for a tender scar, residual of an excision of a pilonidal 
cyst.  The veteran's substantive appeal (VA Form 9) filed in 
February 2000 purported to perfect his appeal as to these 
claims as well as those listed on the first page of this 
decision.  However, in March 2000, the veteran filed an 
additional Form 9, which implicitly suggested that he was 
withdrawing the appeal vis-à-vis at least one of these 3 
additional claims.  Thereafter, at his hearing before the RO 
in December 2000, the hearing officer clarified that the 
issues which the veteran wished to pursue were limited to 
those 5 claims listed on the first page of this decision.  
The RO issued two supplemental statements of the case 
(December 2000 and June 2001) that likewise were limited to 
the issues set forth on the first page of this decision and 
which reiterated that the appeal vis-à-vis the additional 
claims had been withdrawn.  

The veteran's representative submitted a statement of an 
accredited representative in an appealed case (VA Form 646) 
in October 2001, nearly two years after the adverse rating 
decision, which asserted that the claim for headaches and for 
assignment of a higher evaluation for a tender scar, residual 
of an excision of a pilonidal cyst were being pursued on 
appeal.  The informal hearing presentation, likewise, in 
addition to the claims addressed on the first page of this 
appeal, advances those two extra claims.  The argument is 
pressed that the veteran did not clearly withdraw the two 
claims in writing and cites AB v. Brown, 6 Vet. App. 35 
(1993) for the proposition that only the veteran can withdraw 
an issue on appeal.  

The representative's reliance on AB v. Brown is misplaced.  
That case stands for the proposition that rating increases 
subsequent to the initial rating action which do not amount 
to a full grant of the benefit sought do not "impliedly" 
extinguish an increased rating issue in appellate status.  
That is not the case here before the Board.  The case before 
the Board deals with the matter of an express withdrawal.

The Board additionally notes that a notice of disagreement 
ceases to be valid if withdrawn.  See Hamilton v. Brown, 39 
F.3d 1574 (Fed. Cir. 1994).  Moreover, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The 
transcript of a hearing when transcribed constitutes the 
requisite writing.  Cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993).

The argument is to the effect that the substantive appeal 
remains viable and, therefore, the appeal continues.  
However, the Board also observes that the issue pertaining to 
purported exposure to ionizing radiation is not being 
advanced and, apparently, remains withdrawn.  If the 
representative's argument were valid then that particular 
claim would continue because it certainly was within the 
embrace of the veteran's first NOD.  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  In this case, the veteran 
was physically present at the hearing in June 2000 together 
with his representative.  The hearing transcript plainly 
reflects that the veteran withdrew the appeal on the claims 
for entitlement to service connection for headaches and for a 
skin condition secondary to exposure to ionizing radiation; 
he additionally withdrew a claim for assignment of a rating 
in excess of 10 percent evaluation for a tender scar, 
residual of an excision of a pilonidal cyst at that time.  
Having withdrawn those issues from appeal, the Board is 
without jurisdiction as to the claims.  Notwithstanding, the 
Board refers the veteran's claims for headaches and for 
increased rating for a tender scar, residual of an excision 
of a pilonidal cyst to the RO for disposition as appropriate.

Additional medical consultation and treatment records were 
received in October 2001 but such evidence was not considered 
by the agency of original jurisdiction (AOJ).  Pursuant to 
38 C.F.R. § 20.1304 (2001), pertinent evidence received by 
the Board under this section necessitates a return of the 
case to the AOJ for review, consideration and preparation of 
a supplemental statement of the case prior to a Board 
decision unless there has been a waiver of such referral.  
The evidence submitted in this case is largely duplicative of 
service records already considered.  However, a letter report 
from May 2000 from University Internal Medicine Associates 
addresses the veteran's chronic nasal problems.  
Notwithstanding, that report fails to identify any scars in 
the veteran's nasal passages as a cause for his nasal 
problems; rather the examiner focused on possible allergies 
and possible side effects of his medication.  Since the 
pertinent issue before the Board is concerned with the 
presence of such scars, such evidence is, thus, not pertinent 
and does not preclude a decision by the Board at this time. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  At 
his personal hearing before the RO in June 2000, the veteran 
also advanced a claim of entitlement to service connection 
for a right wrist condition secondary to traumatic arthritis 
of the right index and middle fingers.  Because that issue is 
not before the Board on this appeal, it is hereby referred to 
the RO for appropriate action.  

The claims pertaining to entitlement to service connection 
for flat feet, and for evaluations for cystic acne and for 
arthritis of the right index and middle fingers will be 
addressed in the Remand portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no evidence of record that the veteran has been 
diagnosed with any pathology of the central nervous system 
recognized by the VA as etiologically related to military 
service.

3.  The medical evidence does not demonstrate that the 
veteran has any scars of the nasal passages related to or due 
to an incident of the veteran's active military service. 


CONCLUSIONS OF LAW

1.  A central nervous system disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).  

2.  Scars in the nasal passages were not incurred or 
aggravated by active military service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for service 
connection for a central nervous disorder that he claims is a 
residual of removal of a pilonidal cyst and for scars inside 
his nose as a result of cauterization during service. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The law was enacted during the pendency of 
this appeal and has been considered by the RO.  Thus, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
veteran was initially informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra.  
However, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  The RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran had a pilonidal cyst excised during service in 
June 1956.  A "possible" central nervous system lesion 
secondary to trauma was listed as an initial impression in 
May 1956.  However, no central nervous system pathology was 
actually diagnosed during service and, apart from that 
preliminary impression in May 1956, there is no reference to 
the claimed disorder in service or upon separation.  

The veteran was afforded a VA neural examination in June 
1999.  The examination report noted a history of headaches 
and a history of pain radiating into the lower extremities 
that the veteran associated with the excision of the cyst in 
service.  The examiner provided the impression that the 
veteran had muscle contraction type headaches possibly 
related to the veteran's hypertension and low back 
discomfort; the examiner also noted that the veteran was 
without objective abnormalities except for questionable 
straight leg raising on the right.  The examiner concluded 
that neither condition was likely related to the former 
pilonidal cyst.  

The veteran underwent a cautery in his nasal passage in 
service during 1956.  However, there is no record of nasal 
scars in service.  The veteran claims that scar tissue has 
developed in his nose from the surgical procedure and 
obstructs his breathing.  He was afforded a general medical 
examination in June 1999.  On physical examination, his nasal 
passages were moist and pink, without evidence of scars.

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claims.  In summary, there is no medical opinion 
suggesting the presence of a currently diagnosed disorder of 
nasal scars or pathology of the central nervous system 
related to or due to some incident of the veteran's active 
military service.  There do not appear to be any outstanding 
treatment records pertinent to this appeal, and the veteran 
has been put on notice as to the evidence needed to establish 
his claim.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In view of the medical evidence of record, further 
development or examination is not considered necessary.  The 
preponderance of the evidence is against the veteran's claim.  
As such. there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 



ORDER

Entitlement to service connection for a central nervous 
system disorder claimed as due to excision of a pilonidal 
cyst is denied.

Entitlement to service connection for scars inside the nose 
as a result of cauterization in service is denied.


REMAND

As noted above, the VCAA requires the VA to assist the 
appellant in the development of his claims, unless there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA.  In addition, to 
eliminating the well-groundedness requirement, the statue 
also amplified and more fully defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The RO, in reliance on 38 C.F.R. § 4.57, considered the 
evidence adequate to substantiate the veteran's bilateral 
flatfeet as a congenital rather than as an acquired 
condition.  The Board considers that a medical opinion in 
this case is necessary to enable that distinction.  

The veteran was afforded a VA skin disorders examination in 
June 1999.  The examination centered on the veteran's cystic 
acne, which was not active at that time.  The examiner 
suggested that the veteran return when the condition was 
active so that a comparison could be made.  Inasmuch as the 
examiner was unable to ascertain the extent of the disability 
during the active phase of the disability, that examination 
is regarded as inadequate for rating purposes.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994).

At his hearing in June 2000, the veteran claimed that he has 
lost the functional use of his right hand, which suggests a 
worsening of the service-connected disability such that the 
examination afforded in June 1999 no longer accurately 
represents the disability at issue.  As noted in the 
Introduction section above, the veteran also claimed that he 
has a right wrist disability secondary to his service-
connected right upper extremity disability.  The Board is of 
the opinion that an examination is necessary to detail the 
pathology associated with the service-connected disability.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:   

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to remanded claims from March 
2001 to the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  The claims file should be referred to 
a VA podiatrist or appropriate 
specialist.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Based on this 
review, the examiner is requested to 
offer an opinion as to whether it is more 
likely than not that the veteran's flat 
foot condition is a congenital or 
developmental condition as defined by 
38 C.F.R. § 4.57 or whether it is as 
likely as not that the veteran had an 
acquired flat foot condition in service 
that is etiologically related to the 
veteran's present flat foot condition.

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  The veteran should be afforded a VA 
dermatological examination.  The claims 
file should be made available to the 
examiner prior to preparation of the 
examination report.  

If the appellant cannot be scheduled for 
such an examination during an active 
phase of the condition, he should be 
asked to identify all affected areas and 
symptomatology in terms of frequency, 
duration and extent of the symptoms.  The 
examiner is requested to identify each 
skin disorder, if any, that are currently 
found.  It should be indicated whether 
the skin disorders found might represent 
a worsening of the claimed skin 
disorders, or, in the alternative if they 
are part of the natural progress of the 
disorders.  If the skin disorders are 
unrelated, that too should be set forth.  
All indicated studies should be 
completed.  

The number and location of skin growths, 
lesions, rashes and fungal infection 
should be noted.  The shape, color, and 
extent, including a description of the 
size of each exposed and non-exposed 
affected area, for each of the service-
connected lesions should also be noted, 
as well as the degree of disfigurement.  

The examiner should also note whether any 
exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The examiner should 
record whether the appellant is currently 
using medication for each of his skin 
conditions and if so, the extent to which 
that condition is ameliorated thereby.  
Color photographs of affected areas 
should be made . 

All findings and opinions should be 
clearly set forth, and it should be noted 
whether the opinions reached were based 
in part by clinical history provided by 
the veteran.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of disability arising 
from the veteran's service-connected 
traumatic arthritis of the right index 
and middle fingers. All necessary special 
studies deemed necessary should be 
performed. 

The claims folder must be made available 
to the examining physician so that the 
pertinent medical records may be studied 
in detail.  The examiner should report 
the pertinent medical complaints, 
symptoms and clinical findings, including 
any weakness of grip and/or 
incoordination caused by the traumatic 
arthritis of the right index and middle 
fingers disabilities, any pain or 
tenderness at the site of the right index 
and middle fingers, any pain on movement 
of these fingers, and range of motion in 
the metacarpal phalangeal joint, the 
proximal interphalangeal joint, and the 
distal interphalangeal joints in terms of 
movement toward the transverse fold of 
the palm.  All findings should be 
reported. 

The examiner(s) should examine each 
involved digit and for each joint 
including the metacarpophalangeal and 
proximal interphalangeal joints of that 
digit state whether it is ankylosed.  The 
examiner must state in inches or 
centimeters how close to the palm the 
veteran can flex the tips of the two 
fingers.  If there is pain on movement of 
these fingers before such movement is 
limited, the point at which the pain 
starts should be reported.

All findings and opinions should be 
clearly set forth.  The presence or 
absence of any objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service- connected 
disability should be documented.  The 
examiner is requested to offer opinions 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issues in appellate status.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by 

the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



